Title: To George Washington from Thomas McKean, 26 July 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     In Congress July 26th 1781.
                  
                  I have the Honor to inclose your Excellency the Copy of a Letter from the Marquis de la Fayette to Major General Greene dated the 1st Instant, and also Copies of several Letters between General Lord Cornwallis & the Marquis respecting Prisoners.
                  These Papers having been just now read in Congress, I send them on to your Excellency by Express, that you may have the earliest Information possible of the Situation of the British Army in Virginia.
                  My private Conjecture is, that after leaving a strong Garrison at Portsmouth, Lord Cornwallis intends to proceed with the rest of his Army to New York, excepting perhaps his Cavalry, which may probably be sent to Charles town, as they could not be of so great Benefit at New York as there.
                  If the Count de Barras could intercept his Lordship on his return to New York, it would be a glorious Enterprize.  I wish it was attempted.
                  I shall not detain the Express on Account of any other Communications at present, and shall therefore subscribe myself, with the utmost Regard, Your Excellency’s most obedient & most humble Servant
                  
                     Tho. M:Kean President
                     
                  
               